Citation Nr: 0301577	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  98-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) on a direct basis, as a result of 
tobacco use during service, or alternatively, secondary to 
nicotine dependence acquired during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and [redacted]


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran served on active duty from June 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by 
the Wilmington, Delaware, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for COPD.  The veteran subsequently amended his 
claim to include the theory that his COPD was caused by 
his in-service tobacco use, and the RO deferred further 
adjudication of the claim pending promulgation of 
legislation relating to tobacco use claims.  In March 
2000, the Board remanded the issue to the RO based upon a 
determination that the tobacco use claim was filed prior 
to the June 1998 effective date of the current statutory 
prohibition of awarding service connection for disease 
attributable to tobacco use during active service.  See 
38 U.S.C.A. § 1103 (West Supp. 1999).  The Board has 
rephrased the issue on the title page to encompass all the 
theories advanced by the veteran.  See Schroeder v. West, 
212 F.3d 1265 (Fed.Cir. 2000) (VA must consider all 
theories of entitlement for service connection for the 
same underlying disorder as a single 'claim').

In January 2000, the veteran appeared and testified at a 
Board hearing in Washington, D.C., which was conducted by 
C.W. Symanski, who is the member of the Board responsible 
for making a determination in this case.  See 38 U.S.C.A. 
§ 7102(b) (West 1991).


FINDING OF FACT

The competent evidence of record demonstrates that the 
veteran acquired nicotine dependence in service, and that 
his COPD has been medically attributed to his 30+ year 
history of smoking 2-3 packs of cigarettes per day.



CONCLUSION OF LAW

COPD is attributable to tobacco product use in service.  
38 U.S.C.A. § 1110 (West 1991); 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); VAOGCPREC 2-93 (Jan. 13, 1993); 
VAOGCPREC 19-97 (May 13, 1997); 38 C.F.R. §§ 3.303(d), 
3.306(a), 3.310(a) (1998); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran primarily contends that his COPD results from 
tobacco use during service, or alternatively, secondary to 
nicotine dependence acquired during service.  He also 
asserts that his COPD was first manifested in service 
and/or was caused by a pre-existing lung puncture injury 
that was aggravated in service.  According to his 
statements and testimony of record, he concedes that he 
underwent surgery for a lung puncture injury prior to his 
entrance into service.  He smoked one cigarette at the age 
of 16.  He entered service in a healthy condition, and 
first began smoking cigarettes towards the end of his boot 
camp training.  In-service, he sought treatment for 
breathing difficulties on one occasion.  He alleges that 
the military encouraged his smoking habit by providing 
unfiltered cigarettes in his C-rations, and making 
cigarettes available at a reduced price.  He developed a 
2-3 pack per day cigarette smoking habit during service 
which has essentially continued to the present day.

The veteran provides a post-service history of treatment 
for lung problems by Dr. Mario Salamon within a year or 
two from his discharge from service.  He recalls being 
prescribed inhalers for treatment, but not the actual 
diagnosis.  His current physician, Dr. Gross, has treated 
his COPD since the 1980's.  He first noticed significant 
occupational impairment due to COPD following a smoke 
inhalation injury in 1994.  He believes that he became 
nicotine dependent during his period of active service.

The veteran's boyhood friend, [redacted], has provided 
a first-hand account that the veteran did not smoke prior 
to service through statements and testimony of record.  
Mr. [redacted] recalls that the veteran was healthy prior to 
his entrance into service.  The veteran's spouse also 
corroborated her husband's treatment by Dr. Salamon, since 
the early 1970's, through her statements and testimony of 
record.

The veteran's enlistment examination, dated in December 
1965, records his history of "CHRONIC OR FREQUENT COLDS" 
and "CHRONIC COUGH" which the examiner assessed as 
bronchitis without significant morbidity.  He entered 
active service on June 15, 1966.  On June 27, 1966, he 
presented to the dispensary with complaint of pain in his 
chest, right side and back.  At that time, he reported a 
history of a "lung operation" one month previously due to 
a stab wound.  His physical examination revealed decreased 
breath sounds in the right upper lobe (RUL), and x-ray 
examination demonstrated old scarring at the right 
costophrenic angle.  He was prescribed APC (aspirin, 
phenacetin and caffeine) and returned to duty.  Otherwise, 
his service medical records are negative for complaint, 
treatment, manifestation or diagnosis of COPD.  His chest 
x-ray examinations were unremarkable.  There was no 
reference to his smoking history or diagnosis of nicotine 
dependence.  His discharge examination, dated in July 
1969, revealed a negative chest x-ray examination and 
"NORMAL" clinical evaluation of the "LUNGS AND CHEST." 

The post-service medical evidence of record establishes 
that Dr. Gross began treating the veteran for COPD in 
November 1983.  In pertinent part, the record next 
demonstrates that the veteran incurred a smoke inhalation 
injury in January 1994 while performing his duties as a 
firefighter.  A pulmonary examination by Bruce Margolis, 
D.O., dated in February 1994, revealed the veteran's 
complaint of exertional dyspnea with cough, sputum 
production and wheezing since the smoke inhalation injury.  
He reported a one-pack per day history of cigarette 
smoking.  A pulmonary function test revealed moderately 
severe airflow obstruction.  A chest x-ray examination 
revealed obliteration of the right costophrenic angle 
that, according to Dr. Gross, represented a pneumothorax 
change attributable to the stab wound injury in 1966.  Dr. 
Margolis provided an assessment of moderately severe 
obstructive lung disease, and provided the following 
opinion:

"The patient is a heavy smoker and some of 
[his moderately severe obstructive lung 
disease] may be related to his long history 
of tobacco usage, however, given the 
sequence of above events, it would appear 
that he has had significant exacerbation of 
his air flow obstruction since the above 
smoke inhalation event and now has 
persistent symptoms of air flow 
obstruction."

An April 1994 consultation report by Dr. Margolis revealed 
assessments of chronic obstructive lung disease of 
moderate severity, and status post smoke inhalation.  Dr. 
Margolis also indicated that the chronic right pleural 
change on chest x-ray was suspected to be secondary to the 
stab wound trauma, and failed to indicate an abnormality 
which required further investigation.

However, a November 1995 medical opinion by Barbara Gots, 
M.D., in conjunction with a worker's compensation 
evaluation related to the January 1994 incident, noted 
that assessments provided by Drs. Ball, Wilson, Gain and 
Rabile in January 1994 failed to find evidence of toxic 
effect from smoke, gases or vapors from the fire.  One of 
those reports included the veteran's history of smoking 
two packs of cigarettes per day for thirty years (sixty 
pack years).  Dr. Gots concluded that the veteran incurred 
no significant exacerbation of airflow obstruction related 
to the smoke inhalation injury, and that the veteran's 
lung disease "was caused by his history of heavy cigarette 
smoking."  A December 1995 report from William F. Bonner, 
M.D., concluded that the veteran's continued smoking 
supported Dr. Got's conclusion that the smoke inhalation 
injury was benign in nature and not responsible for the 
veteran's moderately severe obstructive lung disease.  A 
December 1996 evaluation by Julie B. Kessell, M.D., noted 
the veteran's "history of smoking 2-3 packs of cigarettes 
per day for many years."

In July 2002, the veteran underwent VA psychiatric 
examination with benefit of review of his claims folder.  
He informed the examiner that he did not begin to smoke 
cigarettes until he entered service.  In-service, he found 
that off-time duty centered around opportunities to smoke, 
and from that time on he smoked between two to three packs 
per day.  The examiner commented that there was no reason 
to doubt the veracity of the veteran's history of 
cigarette smoking.  In the opinion of the examiner, it was 
as least as likely as not that the veteran acquired 
nicotine dependence in service.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
a period of active wartime service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

Where a pre-service disability increases in severity 
during active service, a presumption arises that the 
disability was aggravated during service.  38 C.F.R. 
§ 3.306(a) (2002).  However, where a disability merely 
undergoes a temporary worsening of symptoms and not a 
permanent increase in the actual disability, the 
presumption of aggravation does not apply.  Id.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or 
intermittent flare-ups during service of a pre-existing 
disease or disability is not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.")

A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled in service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury 
or disease existed prior thereto.  38 C.F.R. § 3.304(b) 
(2002).  Determination of the existence of a pre-existing 
condition may be supported by contemporaneous evidence, or 
recorded history in the record, which provides a 
sufficient factual predicate to support a medical opinion, 
see Miller v. West, 11 Vet. App. 345, 348 (1998), or a 
later medical opinion based upon statements made by the 
veteran about the pre-service history of his/her 
condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 
2000).

As noted in the Introduction, the veteran filed his 
tobacco use claim prior to the June 1998 effective date 
for the statutory prohibition of awarding service 
connection for disease attributable to tobacco use during 
active service.  See 38 U.S.C.A. § 1103 (West Supp. 1999).  
Thus, he is entitled to have his claim adjudicated under 
the law that existed prior to the statutory bar.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
applicable law prior to June 1998 allowed an award of 
service connection on a direct basis for injury or disease 
attributable to the use of tobacco products during active 
service.  VAOGCPREC 2-93 (Jan. 13, 1993).  It also allowed 
service connection to be granted on a secondary basis 
where the medical evidence established that the veteran 
acquired nicotine dependence during service, and that such 
nicotine dependence was the proximate cause of his/her 
disease resulting from use of tobacco products.  VAOGCPREC 
19-97 (May 13, 1997); 38 C.F.R. § 3.310(a) (1998).

The determination of whether a veteran is dependent on 
nicotine is a medical issue, and the diagnosis of nicotine 
dependence must conform to the criteria contained in the 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (1994) 
(DSM-IV).  VAOGCPREC 19-97 (May 13, 1997).  See generally 
38 C.F.R. § 4.125(a) (1998).  Under those criteria, 
nicotine dependence may be described as a maladaptive 
pattern of nicotine use leading to clinically significant 
impairment or distress, as manifested by three or more of 
the following criteria occurring at any time in the same 
12-month period:

(1) tolerance, as manifested by the absence 
of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of 
four or more of the following signs within 
twenty-four hours of abrupt cessation of 
daily nicotine use or reduction in the 
amount of nicotine used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or (h) increased 
appetite or weight gain; or by use of 
nicotine or a closely related substance to 
relieve or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or 
over a longer period than was intended;

(4) persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of nicotine 
use (e.g., giving up an activity which 
occurs in smoking-restricted areas); and

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological problem 
that is likely to have been caused or 
exacerbated by nicotine.

The veteran has the responsibility of presenting and 
supporting his claim for benefits.  38 U.S.C.A. § 5107(a) 
(West Supp. 2001).  In evaluating his claim, the Board 
shall consider all information and lay and medical 
evidence of record.  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).

VA has defined competency of evidence as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include 
statements contained in authoritative 
writings such as medical and scientific 
articles and research reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if 
it is provided by a person who has 
knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person."

38 C.F.R. §3.159 (2002).

The veteran has conceded that, prior to his entrance into 
service, he underwent lung surgery due to a stab wound 
injury.  This injury, which has been medically identified 
as a pneumothorax, occurred after the enlistment 
examination and just prior to entrance into service.  The 
veteran was seen on one occasion during boot camp for 
breathing difficulties without any further complaint or 
treatment for the remainder of his three-year tour of 
duty.  He was discharged with a normal clinical evaluation 
of the lungs and chest with negative findings on chest x-
ray examination.  To date, his only medical finding 
consists of an x-ray abnormality that does not require 
medical treatment or observation.  The Board finds, by a 
preponderance of the evidence, that the veteran's 
pneumothorax injury did not undergo a permanent increase 
in severity during service.  

The medical evidence next shows that the veteran was 
diagnosed with COPD many years after service.  There is no 
diagnosis of COPD in service, but rather a normal clinical 
evaluation of the lungs and chest upon his discharge in 
July 1969.  The record is unclear as to when the veteran 
sought treatment for breathing difficulties by Dr. Salamon 
and, for that matter, the actual diagnosis underlying the 
prescription of inhaler treatment provided after service.  
Certainly, there is no competent evidence of record 
suggesting the onset of COPD in service.  Rather, the 
evidence of record overwhelming demonstrates that the 
veteran's COPD first manifested many years after service 
and has been medically attributed to his 30+ year history 
of smoking 2-3 packs of cigarettes per day and/or a smoke 
inhalation injury in 1994.

In this case, the veteran primarily argues that his COPD 
results from his tobacco use during service, or 
alternatively, as secondary to nicotine dependence 
acquired during service.  Depending upon which version of 
his smoking history is deemed more accurate, he has smoked 
between 1 to 3 packs of cigarettes per day from service to 
the present day.  There is medical evidence of record 
which correlates his long-term cigarette smoking to his 
current COPD, but there is no competent evidence which 
medically correlates his 3-year history of in-service 
tobacco use to his COPD disability.  That is, the veteran 
has not shown that any possible damage done to his lungs 
by his relatively short 3-year period of in-service 
smoking, as opposed to his 30+ sixty pack years of 
cigarette smoking identified as the cause of his COPD by 
Dr. Gots in 1995, gave rise to his current lung disease.  
Davis v. West, 13 Vet. App. 178, 184 (1999) (the effect of 
post-service smoking is deemed an intercurrent cause).

However, the Board finds that the evidence of record 
establishes that the veteran first began smoking 
cigarettes during active military service.  In July 2002, 
a VA examiner provided opinion that the veteran acquired 
nicotine dependence in service.  As indicated above, there 
is medical evidence of record which correlates his long-
term cigarette smoking to his current COPD.  Therefore, 
the Board finds that the competent evidence of record 
demonstrates that the veteran acquired nicotine dependence 
in service, and that his COPD has been medically 
attributed to his 30+ year history of smoking 2-3 packs of 
cigarettes per day.  Service connection for COPD is 
granted as secondary to nicotine dependence acquired in 
service.  The benefit of the doubt rule has been applied 
in the veteran's favor.  38 U.S.C.A. § 5107(b) (West Supp. 
2001).


ORDER

Service connection for COPD as secondary to nicotine 
dependence acquired during service is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

